Case: 15-15699   Date Filed: 11/08/2016   Page: 1 of 13


                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 15-15699
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:15-cr-00144-MSS-TBM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

DERWIN DARRYL FRITTS,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (November 8, 2016)

Before HULL, MARCUS and FAY, Circuit Judges.

HULL, Circuit Judge:
                Case: 15-15699       Date Filed: 11/08/2016       Page: 2 of 13


       After pleading guilty, Derwin Fritts appeals his total 180-month sentence for

three counts of being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g). The district court sentenced Fritts as an armed career criminal under the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), based on Fritts’s prior

convictions for: (1) aggravated assault and aggravated battery, in violation of

Florida Statutes §§ 784.021, 784.045; (2) robbery with a firearm, in violation of

Florida Statutes § 812.13, and (3) sale of cocaine, in violation of Florida Statutes

§ 893.13.

       On appeal, Fritts argues that the district court erred in concluding that his

1989 armed robbery conviction qualifies as a “violent felony” under the elements

clause of the ACCA. 1 After review, we affirm.

                                       I. THE ACCA

       Under the ACCA, a defendant convicted of violating 18 U.S.C. § 922(g) is

subject to a mandatory minimum sentence of 15 years (180 months) if he has three

prior convictions for a “violent felony” or “serious drug offense.” 18 U.S.C.

§ 924(e)(1). A “violent felony” is any offense punishable by a term of

imprisonment exceeding one year that:

       (i)     has as an element the use, attempted use, or threatened use of
               physical force against the person of another; or


       1
        On appeal, Fritts does not challenge either of the other two qualifying predicate
convictions, and we do not address them further.
                                                2
              Case: 15-15699     Date Filed: 11/08/2016   Page: 3 of 13


      (ii)   is burglary, arson, or extortion, involves use of explosives, or
             otherwise involves conduct that presents a serious potential risk
             of physical injury to another.

18 U.S.C. § 924(e)(2)(B). The first prong of this definition is referred to as the

“elements clause,” while the second prong contains the “enumerated crimes”

clause and, finally, what is commonly called the “residual clause.” United States

v. Owens, 672 F.3d 966, 968 (11th Cir. 2012). Fritts’s appeal concerns only the

elements clause, as robbery is not an enumerated crime, and the Supreme Court

struck down the ACCA’s residual clause as unconstitutionally vague in Johnson v.

United States, 576 U.S. ___, ___, 135 S. Ct. 2551, 2557-58, 2563 (2015). Thus,

we address whether a 1989 conviction for armed robbery with a firearm under

Florida law “has as an element the use, attempted use, or threatened use of physical

force against the person of another” within the meaning of the ACCA.

                      II. FLORIDA ROBBERY STATUTE

      Fritts committed his armed robbery offense in July 1988 and was convicted

in June 1989. At the time of Fritts’s offense, Florida’s robbery statute set forth the

elements of robbery and robbery with a firearm or other deadly weapon as follows:

      (1) “Robbery” means the taking of money or other property which
      may be the subject of a larceny from the person or custody of another
      when in the course of the taking there is the use of force, violence,
      assault, or putting in fear.
      (2)(a) If in the course of committing the robbery the offender carried a
      firearm or other deadly weapon, then the robbery is a felony of the
      first degree, punishable by imprisonment for a term of years not


                                          3
                Case: 15-15699      Date Filed: 11/08/2016       Page: 4 of 13


       exceeding life imprisonment or as provided in s. 775.082, s. 775.083,
       or s. 775.084.

Fla. Stat. § 812.13(1), (2)(a) (1987) (emphasis added). The requirement that the

defendant, in the course of the taking, use “force, violence, assault, or putting in

fear” has been an element in Florida’s robbery statute since at least the 1970s. See

United States v. Seabrooks, ___ F.3d ___, 2016 WL 6090860, at *10 (11th Cir.

Oct. 19, 2016).2

                           III. DOWD AND ITS PROGENY

       In 2006, this Court held in United States v. Dowd that a 1974 Florida

conviction for armed robbery was “undeniably a conviction for a violent felony”

under the ACCA’s elements clause. 451 F.3d 1244, 1255 (11th Cir. 2006). This

Court reached this conclusion “without difficulty” and cited only the ACCA’s

elements clause. Id.

       In several recent cases, this Court has followed Dowd to conclude that other

Florida robbery convictions in 1980, 1986, and 1995 qualified as ACCA predicate


       2
         As we noted in Seabrooks, in 1992, the robbery statute in § 812.13(1) was amended to
add this language: “with intent to either permanently or temporarily deprive the person or the
owner of the money or other property.” See Seabrooks, ___ F.3d at ____, 2016 WL 6090860, at
*10 n.6; 1992 Fla. Laws 155, § 1. But, the language of “the use of force, violence, assault, or
putting in fear,” remained the same. After 1992, the robbery statute reads:
               (1) “Robbery” means the taking of money or other property which may be
       the subject of larceny from the person or custody of another, with intent to either
       permanently or temporarily deprive the person or the owner of the money or other
       property, when in the course of the taking there is the use of force, violence,
       assault, or putting in fear.
Fla. Stat. § 812.13(1)(1993).
                                               4
               Case: 15-15699       Date Filed: 11/08/2016      Page: 5 of 13


convictions under the elements clause. See In re Hires, 825 F.3d 1297 (11th Cir.

2016) (rejecting the claim that Descamps v. United States, 570 U.S. __, 133 S. Ct.

2276 (2013), undermined our precedent in Dowd and holding that the defendant’s

1995 Florida robbery conviction qualified as a violent felony under the ACCA’s

elements clause, which includes “any felony that ‘has as an element the use,

attempted use, or threatened use of physical force’”); In re Thomas, 823 F.3d 1345,

1349 (11th Cir. 2016) (citing Dowd and holding that the defendant’s 1980 and

1986 Florida “convictions for armed robbery qualify as ACCA predicates under

the elements clause”); In re Moore, 830 F.3d 1268, 1271 (11th Cir. 2016)

(concluding that the defendant’s two Florida robbery-with-a-firearm convictions

and his armed robbery conviction “qualify as violent felonies under our binding

precedent” in Dowd and Thomas). Under Dowd and its progeny alone, we must

conclude that a Florida armed robbery conviction, such as Fritts’s, qualifies as a

violent felony under the ACCA’s elements clause.3

                                      IV. LOCKLEY

       Our Dowd precedent and our conclusion here are also supported by our

decisions holding that a Florida robbery conviction under § 812.13(1), even

without a firearm, qualifies as a “crime of violence” under the elements clause in

       3
        We acknowledge that this opinion uses the discussion in Sections IIIB, C, and F of
Seabrooks. See Seabrooks, ___ F.3d at ___, 2016 WL 6090860, at *10, 13. Given that these
sections were a single judge concurrence, we now use that same analysis as the panel opinion
here.
                                               5
                Case: 15-15699       Date Filed: 11/08/2016        Page: 6 of 13


the career offender guideline in U.S.S.G. § 4B1.2(a), which has the same elements

clause as the ACCA. United States v. Lockley, 632 F.3d 1238, 1245 (11th Cir.

2011); In re Robinson, 822 F.3d 1196, 1197 (11th Cir. 2016) (citing Lockley and

concluding that the defendant’s 1991 armed robbery offense has “as an element the

use, attempted use, or threatened use of physical force against the person of

another”).4 We review Lockley’s analysis about the elements in the Florida

robbery statute because it underscores why Dowd and its progeny were correctly

decided.

       Applying the pure categorical approach in Lockley, this Court examined the

elements of a robbery offense under Florida law, starting with “the taking of

money or other property.” See § 812.13(1); Lockley, 632 F.3d at 1240 (“We . . .

disregard the facts of the underlying conviction and look only to the elements of

Lockley’s prior conviction.”). Applying Florida law about the elements, the

Lockley Court found (1) that the taking must be by use of force, violence, assault,

or putting the victim in fear, and (2) that “the fear contemplated by the statute is

the fear of death or great bodily harm,” stating:



       4
         Because the relevant parts of the definition of “violent felony” under the ACCA and
“crime of violence” under the sentencing guidelines are identical, this Court often considers
cases interpreting the language in the sentencing guidelines as authority in cases interpreting the
language in the ACCA. See U.S.S.G. § 4B1.2(a) (providing a crime of violence includes an
offense that “has as an element the use, attempted use, or threatened use of physical force against
the person of another”); see also United States v. Alexander, 609 F.3d 1250, 1253 (11th Cir.
2010); United States v. Rainey, 362 F.3d 733, 735 (11th Cir. 2004).
                                                 6
               Case: 15-15699       Date Filed: 11/08/2016      Page: 7 of 13


       The taking referred to “must be by the use of force or violence or by
       assault so as to overcome the resistance of the victim, or by putting
       him in fear so that the victim does not resist.” Fla. Std. Jury Instr.
       (Crim.) 15.1. The property taken need not be taken from the actual
       person of the victim, but must be sufficiently under his control “so
       that it cannot be taken without the use of force, violence, or
       intimidation directed against the victim.” Id. Assault, in turn, is
       defined as “an intentional, unlawful threat by word or act to do
       violence to the person of another, coupled with an apparent ability to
       do so, and doing some act which creates a well-founded fear in such
       other person that such violence is imminent.” Fla. Stat. § 784.011(1).
       And, “[t]he fear contemplated by the statute is the fear of death or
       great bodily harm.” Magnotti v. State, 842 So. 2d 963, 965 (Fla. 4th
       Dist. Ct. App. 2003) (internal quotation marks omitted).
632 F.3d at 1242 (footnote omitted).

       The Lockley Court then concluded that the “commission of robbery in

violation of Fla Stat. § 812.13(1) necessarily requires that the defendant”:

       (1) commit a taking of money or other property from another person
       or in the custody of another person (2) with the intent to permanently
       or temporarily deprive the person of the money or property or any
       benefit thereof (3) using force, violence, or an intentional threat of
       imminent force or violence against another coupled with an apparent
       ability to use that force or violence, or by causing the person to fear
       death or great bodily harm (4) where the money or property has value.

Id. at 1242-43 (emphasis added).5 Applying the categorical approach, the Lockley

Court analyzed the least culpable of the acts in § 812.12(1), which was “putting in

fear.” The Lockley Court stressed that (1) “‘putting in fear,’ per Florida law,


       5
         The Lockley Court also determined: “These elements hew almost exactly to the generic
definition of robbery.” Id. at 1243. As to generic robbery, Lockley states that the generic
definition is “the taking of property from another person or from the immediate presence of
another person by force or intimidation.” Lockley, 632 F.3d at 1244 (quotation marks omitted).
Under the generic approach, intimidation is the fear of bodily harm. Id.
                                               7
                Case: 15-15699       Date Filed: 11/08/2016        Page: 8 of 13


involves an act causing the victim to fear death or great bodily harm,” (2) “[w]e

can conceive of no means by which a defendant could cause such fear absent a

threat to the victim’s person,” and (3) “[t]he bare elements of § 812.13(1) . . .

satisfy the elements . . . clause[] of U.S.S.G. § 4B1.2(a).” Id. at 1244-45 (citation

and footnote omitted).

       Later on, the Lockley Court repeated that (1) “robbery under that statute

requires either the use of force, violence, a threat of imminent force or violence

coupled with apparent ability, or some act that puts the victim in fear of death or

great bodily harm,” (2) “[a]ll but the latter option specifically require the use or

threatened use of physical force against the person of another,” (3) “we find it

inconceivable that any act which causes the victim to fear death or great bodily

harm would not involve the use or threatened use of physical force,” and (4)

“[s]ection 812.13(1) accordingly has, as an element, the ‘use, attempted use, or

threatened use of physical force against the person of another.’ U.S.S.G.

§ 4B1.2(a)(1).” Id. (emphasis added). In Lockley this Court thus held that Florida

robbery is categorically a crime of violence under the elements of even the least

culpable of these acts criminalized by Florida Statutes § 812.13(1).6


       6
         Lockley’s conviction was for “attempted robbery” in violation of Florida Statutes
§ 812.13(1) and § 777.04(1). The Lockley Court said that “because the commentary explicitly
states that the attempt to commit a ‘crime of violence’ is itself a ‘crime of violence,’ Lockley’s
attempted robbery conviction categorically qualifies under the elements clause as a predicate for
the career offender enhancement.” 632 F.3d at 1245. Since Fritts’s conviction was not for
attempt but for armed robbery, we need not review further Lockley’s discussion of attempt.
                                                8
              Case: 15-15699     Date Filed: 11/08/2016     Page: 9 of 13


      As an alternate and independent ground, we hold here that under Lockley

alone a Florida armed robbery conviction under § 812.13(a) categorically qualifies

as a violent felony under the ACCA’s elements clause.

               V. FRITTS’S ARMED ROBBERY CONVICTION

      Both Dowd and Lockley thus control the outcome of this case and require us

to conclude that Fritts’s armed robbery conviction qualifies as a violent felony

under the ACCA’s elements clause. In an effort to circumvent our binding

precedent, Fritts argues that Dowd was abrogated by Curtis Johnson v. United

States, 559 U.S. 133, 130 S. Ct. 1265 (2010). But, Fritts’s argument ignores the

fact that Lockley was decided after and cited Curtis Johnson. Thus, Lockley binds

us here. Under this Court’s prior panel precedent rule, there is never an exception

carved out for overlooked or misinterpreted Supreme Court precedent. See Smith

v. GTE Corp., 236 F.3d 1292, 1303 (11th Cir. 2001) (“[W]e categorically reject

any exception to the prior panel precedent rule based upon a perceived defect in

the prior panel’s reasoning or analysis as it relates to the law in existence at the

time.”).

      In any event, we conclude that nothing in Curtis Johnson, a simple battery

case, undermines our binding precedent in Dowd or Lockley about robbery and

armed robbery crimes. In Curtis Johnson, the Supreme Court considered whether

the Florida offense of simple battery by “touching” another person had as an


                                           9
             Case: 15-15699     Date Filed: 11/08/2016   Page: 10 of 13


element the use of physical force. 559 U.S. at 135, 130 S. Ct. at 1268. The

Supreme Court noted that a conviction for simple battery “ordinarily is a first-

degree misdemeanor . . . but is a third-degree felony for a defendant who (like

Johnson) has been convicted of battery (even simple battery) before.” Id. at 136,

130 S. Ct. at 1269. Thus, Curtis Johnson’s simple battery conviction was for only

touching, conduct that was a misdemeanor but for his prior conviction.

Furthermore, Curtis Johnson did not involve (1) an act that put the victim “in fear

of death or great bodily harm,” which Lockley held that “putting in fear” under

Florida robbery law requires, or (2) the “attempted” or “threatened use of physical

force,” which is also included in the elements clause. See Lockley, 632 F.3d at

1244; see also Leocal v. Ashcroft, 543 U.S. 1, 8-9, 125 S. Ct. 377, 382 (2004)

(discussing negligence and cautioning that “[w]e do not deal here with an

attempted or threatened use of force”). Fritts cannot use Curtis Johnson to

circumvent Dowd or Lockley.

      Fritts also argues that before the Florida Supreme Court’s 1997 decision in

Robinson v. State, 692 So. 2d 883, 886 (Fla. 1997), only the slightest force was

sufficient to convict a defendant of Florida robbery. In fact, in Robinson the

Florida Supreme Court made clear that the § 812.13 robbery statute has never

included a theft or taking by mere snatching because snatching is theft only and

does not involve the degree of physical force needed to sustain a robbery


                                         10
               Case: 15-15699       Date Filed: 11/08/2016       Page: 11 of 13


conviction under § 812.13(1). 7 Robinson v. State, 692 So. 2d 883, 886 (Fla.

1997); McCloud v. State, 335 So. 2d 257, 258-59 (Fla. 1976); Montsdoca v. State,

93 So. 157, 159 (Fla. 1922).

       In 1997, the Florida Supreme Court in Robinson pointed to its own 1976

decision in McCloud and stressed that robbery requires “more than the force

necessary to remove the property” and in fact requires both “resistance by the

victim” and “physical force by the offender” that overcomes that resistance,

stating:

              In accord with our decision in McCloud, we find that in order
       for the snatching of property from another to amount to robbery, the
       perpetrator must employ more than the force necessary to remove the
       property from the person. Rather, there must be resistance by the
       victim that is overcome by the physical force of the offender.




       7
         In 1999, Florida enacted a wholly separate statute, § 812.131, which proscribes sudden
snatching. See 1999 Fla. Laws 175. Florida’s sudden snatching statute requires only a taking
and no physical force:
        (1) “Robbery by sudden snatching” means the taking of money or other property
        from the victim’s person, with intent to permanently or temporarily deprive the
        victim or the owner of the money or other property, when, in the course of the
        taking, the victim was or became aware of the taking. In order to satisfy this
        definition, it is not necessary to show that:
        (a) The offender used any amount of force beyond that effort necessary to obtain
        possession of the money or other property; or
        (b) There was any resistance by the victim to the offender or that there was injury
        to the victim’s person.
Fla. Stat. § 812.131 (1999) (emphasis added). As explained herein, the Florida courts for
years held that the robbery statute in § 812.13 required resistance by the victim and
physical force by the offender, and did not cover mere sudden snatching. This new
sudden snatching statute was apparently needed because § 812.13 (robbery) did not cover
sudden snatching where there was no resistance by the victim and no physical force to
overcome it.
                                               11
             Case: 15-15699     Date Filed: 11/08/2016    Page: 12 of 13


Id. In Robinson, the Florida Supreme Court reaffirmed that “[t]he snatching or

grabbing of property without such resistance by the victim amounts to theft rather

than robbery.” Id. at 887. The Robinson court further stated that “Florida courts

have consistently recognized that in snatching situations, the element of force as

defined herein distinguishes the offenses of theft and robbery.” Id. In other words,

Robinson reaffirmed that merely snatching property—without resistance by the

victim and use of physical force to overcome the victim’s resistance—did not

constitute a robbery under § 812.13(1).

      When the Florida Supreme Court in Robinson interprets the robbery statute,

it tells us what that statute always meant. Rivers v. Roadway Express, Inc., 511

U.S. 298, 312-13 (1994) (“A judicial construction of a statute is an authoritative

statement of what the statute meant before as well as after the decision of the case

giving rise to that construction.”); id. at 313 n.12 (“[W]hen this Court construes a

statute, it is explaining its understanding of what the statute has meant

continuously since the date when it became law.”). This is patently true here

because Robinson said its holding was “[i]n accord with [its] decision in

McCloud” in 1976. See Robinson, 692 So. 2d at 886.

      Indeed, since 1922, the Florida Supreme Court has held that “the force that

is required to make the offense a robbery is such force as is actually sufficient to

overcome the victim’s resistance.” Montsdoca, 93 So. at 159. Notably, the Florida


                                          12
             Case: 15-15699    Date Filed: 11/08/2016   Page: 13 of 13


Supreme Court instructed: “There can be no robbery without violence, and there

can be no larceny with it. It is violence that makes robbery an offense of greater

atrocity than larceny.” Id.

      In sum, based on our precedent in Dowd and Lockley, and in light of the

Florida Supreme Court’s decisions in Robinson, McCloud, and Montsdoca, we

conclude that Fritts’s Florida armed robbery conviction under § 812.13

categorically qualifies as a “violent felony” under the ACCA’s elements clause.

                               VI. CONCLUSION

      For all of these reasons, we must affirm Fritts’s total 180-month sentence.

      AFFIRMED.




                                         13